DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 11/24/2020.
Claims 1-3, 5, 7-27 and 29-32.
Claims 1 and 21 are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 09/28/2020, with respect to the rejection(s) of claim(s) 1-3, 5, 7-27 and 29-32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cosan et al. (US 5,923,143).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-10, 12-14, 18-20, 23-27, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0189226) in view of Cosan et al. (US 5,923,143).

Re claim 1, King teaches (Figures 2 and 7) a compressor system (para 28) for generating compressed air-in particular for a compressed air supply system in a vehicle (hybrid system), the compressor system comprising having:
a brushed direct current electric motor BDC electric motor (16; discloses that motor can be DC motor).
a compressor configured to be driven by the BDC electric motor (para 28); 
but fails to explicitly teach a motor control circuit configured to delimit an operating current (IB) of the BDC electric motor to a time-varying current threshold value, the motor control circuit including:
a free-running current path, the free-running current path being connected in parallel to the electric motor, the free-running current path including a free-wheeling diode and a MOSFET power transistor having an integrated free-wheeling diode, and 
a switch controller, the switch controller being configured to specify, in a time-varying manner, a switched-on time period (t_ON) and a switched-off time period (t_OFF) for the electric motor, wherein the switched-off time period is determined as a function of the time-varying current threshold value so 
Cosan teaches (Figures 3) a motor control circuit configured to delimit an operating current (current) of the BDC electric motor to a time-varying current threshold value (I.sube.L), the motor control circuit including:
a free-running current path (Fig. 3-6), the free-running current path being connected in parallel to the electric motor (col. 4 lines 31-49), the free-running current path (col. 4 lines 31-49) including a free-wheeling diode (D3) and a MOSFET power transistor (S4) having an integrated free-wheeling diode (D4; col. 4 lines 31-49), and 
a switch controller (18), the switch controller being configured to specify, in a time-varying manner (col 3 line 63 – col 4 line 12 and col 4 lines 31-67), a switched-on time period (t_ON) (col. 4 lines 31-49) and a switched-off time period (t_OFF) (col. 4 lines 31-49) for the electric motor (16), wherein the switched-off time period is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by King with that taught by Cosan to minimize the current drawn by the motor during starting (see Cosan, see col 1 lines 13-14).

Re claim 2, King in view of Cosan teaches the compressor as claimed in claim 1, wherein the motor control circuit (see Cosan; 18, ECU) comprises an electronic control module (see Cosan; col 3 line 63 – col 4 line 12), including a control component and an executable program module (see Cosan; col 3 line 63 – col 4 line 12).

Re claim 3, King in view of Cosan teaches the compressor as claimed in claim 2 wherein the electronic control module (see Cosan; 18, ECU) is configured to specify the time-varying current threshold value (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 5, King in view of Cosan teaches the compressor as claimed in claim 1, wherein the motor control circuit and the switch controller are coupled within a closed-loop and/or an open-loop control circuit (see Cosan; Fig. 3), wherein the switch controller is configured to receive, an operating current measurement for the electric motor and/or an operating voltage measurement for the electric motor (see Cosan; Fig. 1; 20, 22 and 24), and output, via a control signal, the switched-on time period (t_ON) and the switched-off time period (t_OFF), (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 7, King in view of Bock teaches the compressor as claimed in claim 1 wherein the switch controller is configured so as to specify the switched-on time period (t_ON) and/or the switched-off time period (t_OFF) in a variable but fixed (col 3 line 63 – col 4 line 12 and col 4 lines 31-67), or in a variable and dynamically changeable, manner (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 8, King in view of Cosan teaches the compressor as claimed in claim 1 the switch controller is configured to maintain the operating current for the electric motor to at a value below a maximum limit current of Imax = 30A and/or to maintain a gradient of the operating current for the electric motor at a value below a maximum limit gradient of the operating current of Gmax = 300A/s (King in view of Cosan discloses the claimed invention except for configured to maintain the operating current for the electric motor to at a value below a maximum limit current of Imax = 30A and/or to maintain a gradient of the operating current for the electric motor at a value below a maximum limit gradient of the operating current of Gmax = 300A/s.  Before the effective filing date of the claimed invention, It would have been obvious to one having ordinary skill in the art to maintain the operating current for the electric motor to at a value below a maximum limit current of Imax = 30A and/or to maintain a gradient of the operating current for the electric motor at a value below a maximum limit gradient of the operating current of Gmax = 300A/s to provide a more efficient circuit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).

Re claim 9, King in view of Cosan teaches the compressor as claimed in claim 1 wherein the switch controller is configured to specify the switched-off time period (t_OFF) so as to maintain a temperature in the free-running current path to a value 20°C, in excess of an ambient temperature (of 40°C to 100°C) to maintain an absolute temperature in the free-running current path to a value below 130°C, and/or to maintain a junction temperature in the free-running current path to below 170°C (King in view of Cosan discloses the claimed invention except for configured to maintain a temperature in the free-running current path to a value 20°C, in excess of an ambient temperature (of 40°C to 100°C) to maintain an absolute temperature in the free-running current path to a value below 130°C, and/or to maintain a junction temperature in the free-running current path to below 170°C.  Before the effective filing date of the claimed invention, It would have been obvious to one having ordinary skill in the art to maintain a temperature in the free-running current path to a value 20°C, in excess of an ambient temperature (of 40°C to 100°C) to maintain an absolute temperature in the free-running current path to a value below 130°C, and/or to maintain a junction temperature in the free-running current path to below 170°C to provide a more efficient circuit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).

Re claim 10, King in view of Cosan teaches the compressor as claimed in claim 1, wherein the switch controller is configured to specify the switched-on time period (t_ON) and/or the switched-off time period (t_OFF) to values of 200 μs or less (King in view of Bock discloses the claimed invention except for configured to specify the switched-on time period (t_ON) and/or the switched-off time period (t_OFF) to values of 200 μs or less.  Before the effective filing date of the claimed invention, It would have been obvious to one having ordinary skill in the art to specify the switched-on time period (t_ON) and/or the switched-off time period (t_OFF) to values of 200 μs or less to provide a more efficient circuit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).

Re claim 12, King in view of Cosan teaches the compressor as claimed in claim 2, wherein order to delimit the operating current the executable program module (see Cosan; 18, ECU) is configured to specify as a function of time, the time-varying current threshold value (see Cosan; col 3 line 63 – col 4 line 12), and wherein the control component is configured to interrupt a supply of operating energy or operating voltage to the electric motor (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 13, King in view of Cosan teaches the compressor as claimed in claim 3, wherein the electronic control module further comprises an analyzing unit (see Cosan; 18, ECU) configured to determine whether the operating current of the BDC electric motor has reached the time-varying current threshold value (col 3 line 63 – col 4 line 12) and/or an actuating element configured to interrupt a supply of operating energy to the electric motor according to a predetermined interruption frequency (col 4 lines 31-67) when the operating current of the BDC electric motor has reached the time-varying current threshold value (col 4 lines 31-67).

Re claim 14, King in view of Cosan teaches the compressor as claimed in claim 1 wherein the motor control circuit is configured to interrupt a supply of operating energy to the BDC electric motor, in accordance with the switched-on time period (t_ON) and the switched-off time period (t_OFF) (col 4 lines 31-67).

Re claim 18, King in view of Cosan teaches the compressor as claimed in claim 1 wherein the motor control circuit further comprises a first closed-loop control unit that is configured to control the operating current of the electric motor while specifying the time-varying current threshold value as a DESIRED-current (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 20, King in view of Cosan teaches the compressor as claimed in claim 1 wherein the motor control circuit is configured to delimit a rotational speed variability of the electric motor as a function of the operating current or of a variable that is derived from the operating current by way of a pulse width modulation (PWM) characteristic curve (col 4 lines 31-67), the PWM characteristic curve being an effective voltage ramp stored in the program module and being a function of the operating current (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 23, King (Figures 2 and 7) teaches a method for operating a brushed direct current electric motor (BDC electric motor) in a compressor system for generating compressed air for a compressed air supply system of a vehicle, the method comprising: 
driving a compressor (see King; para 28) of the compressor with the BDC electric motor (see King; 16; discloses that motor can be DC motor),

specifying, by a switch controller in a time-varying manner, a switched-on time period (t_ON) and a switched-off time period (t_OFF) for the electric motor, wherein the switched-off time period (t_OFF) is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value.
Cosan teaches (Figures 3-6) controlling, by a motor control circuit (18) the BDC electric motor so as to delimit an operating current of the BDC electric motor to a time-varying current threshold value (col. 4 lines 31-49), wherein the motor control circuit includes a free-running current path connected in parallel to the electric motor (col. 4 lines 31-49), the free-running current path (col. 4 lines 31-49) including a free-wheeling diode (D3 and D4) and a MOSFET power transistor (S3 and S4) having an integrated free-wheeling diode (col. 4 lines 31-49), and
specifying, by a switch controller (18) in a time-varying manner (col 3 line 63 – col 4 line 12 and col 4 lines 31-67), a switched-on time period (t_ON) (col. 4 lines 31-49) and a switched-off time period (t_OFF) for the electric motor (col. 4 lines 31-49), wherein the switched-off time period (t_OFF) is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by King with that taught by Cosan to minimize the current drawn by the motor during starting (see Cosan, see col 1 lines 13-14).

Re claim 24, King in view of Cosan teaches the method as claimed in claim 23, wherein the switched-off time period (t_OFF) is determined so as to limit an amount of heat absorption in the free-running path (col. 4 lines 31-49).

Re claim 25, King in view of Cosan teaches the method as claimed in claim 23, wherein the BDC electric motor is controlled by an electronic control module of the motor control circuit, and wherein the electronic control module comprises a control component having an executable program module (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).

Re claim 26, King in view of Cosan teaches the method as claimed in claim 25 wherein the time-varying current threshold value is specified as a function of time, and wherein the control component (col 3 line 63 – col 4 line 12), is configured to interrupt a supply of operating energy to the electric motor in a variable manner in accordance with the switched-on time period (t_ON) and/or the switched-off time period (t_OFF) (col 4 lines 31-67).

Re claim 27, King in view of Cosan teaches the method as claimed in claim 23 wherein, the switched-on time period (t_ON) and/or the switched-off time period (t_OFF) are specified by the switch controller for the BDC electric motor in a variable manner and in dependence upon the operating current and/or an operating voltage of the BDC electric motor (col 4 lines 31-67).

Re claim 29, King in view of Cosan teaches the method as claimed in claim 20 wherein the switched-off time period (t_OFF) is (col 4 lines 31-67) reduced for an increased operating current and/or increased operating voltage of the BDC electric motor (col 4 lines 31-67).

Re claim 30, King in view of Cosan teaches the compressor system as claimed in claim 1, wherein, in the free-running current path, the free-wheeling diode is connected in series with the MOSFET power transistor (see Cosan; Fig. 3; col 1 lines 36-40).

Re claim 31, King in view of Cosan teaches the compressor system as claimed in claim 1, wherein the motor control circuit includes a switch (see Cosan; 12) configured to, sequentially, connect, for the switched-on time period (t_ON) (col 4 lines 31-67), a power supply (see Cosan; Vs) to the BDC electric motor and disconnect, for the switched-off time period (t_OFF) (col 4 lines 31-67), the power supply to the BDC electric motor (col 4 lines 31-67).

Re claim 32, King in view of Cosan teaches the compressor system as claimed in claim 1, wherein the switch is a semiconductor switch (see Cosan; col 1 lines 36-40).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0189226) in view of Cosan et al. (US 5,923,143) as applied to claim 1 above, and further in view of Yamanaka (US 2012/0193845).

Re claim 11, King in view of Cosan teaches the compressor as claimed in claim 1, but fails to explicitly teach wherein the compressor is a two-stage compressor having at least a first and a second compressor stage.
Yamanaka teaches (Figure 3) wherein the compressor is a two-stage compressor (para 45, compressor has a plurality of stages) having at least a first and a second compressor stage (see fig. 3; 21B).
(see Yamanaka, para 45).


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0189226) in view of Cosan et al. (US 5,923,143) as applied to claim 1 above, and further in view of Waltuch (US 2016/0173008).

Re claim 15, 16, 17, King in view of Cosan teaches the compressor as claimed in claim 2, but fails to explicitly teach wherein the electronic control module is configured to control a soft start-up;
wherein a start-up phase including a soft start-up of the compressor transitions to a load phase, and/or a
 load phase transitions to a deceleration phase including a control of the operating current of the compressor;
wherein the electronic control module is further configured to control a soft switching-off procedure to specify a switch-off operating current that is delimited in a variable manner with respect to time.
Waltuch teaches (Figures 1-2) wherein the electronic control module (18) is configured to control a soft start-up (12; para 40);
wherein a start-up phase including a soft start-up (para 63-64; the soft start is aligned with each phase of the output voltages) of the compressor transitions to a load phase (para 78; the gain is matched between soft start and an actual load) and/or a load phase transitions to a deceleration phase including a control of the operating current of the compressor (para 62);
(para 62).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by King with that taught by Cosan further with that taught by Waltuch to concurrently increase a voltage and frequency applied to a motor (see Waltuch, para 32).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0189226) in view of Cosan et al. (US 5,923,143) as applied to claim 1 above, and further in view of Marcinkiewicz (US 2013/0342142).

Re claim 19, King in view of Cosan teaches the compressor as claimed in claim 5 but fails to explicitly teach wherein the motor control circuit further comprises a closed-loop control module having a second closed-loop control unit that is configured to control a rotational speed of the electric motor, while specifying a rotational speed upper limit that is (i) constant time section-by-time section as a function of the operating current or (ii) a variable that is derived from the operating current.
Marcinkiewicz teaches (Figures 2-4) wherein the motor control circuit (260, motor control module, para 141) further comprises a closed-loop control module (para 142) having a second closed-loop control unit that is configured to control a rotational speed (                        
                            
                                
                                    ω
                                
                                
                                    e
                                    s
                                    t
                                
                            
                        
                    ) of the electric motor (400), while specifying a rotational speed upper limit that is (i) constant time section-by-time section as a function of the operating current or (ii) a variable that is derived from the operating current (para 148).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by King with that taught by Cosan further with that taught (see Marcinkiewicz, para 149).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0189226) in view of Cosan et al. (US 5,923,143) in view of Yamanaka (US 2012/0193845).

Re claim 21, King teaches (Figures 2 and 7) a compressed air supply system for (para 28) a vehicle (para 28), the compressed air supply system comprising:
a compressed air supply line having a compressor system (para 28), the compressor system including:
a brushed direct current electric motor (BDC electric motor) (16; discloses that motor can be DC motor); 
a compressor configured to be driven by the BDC electric motor (para 28):
but fails to explicitly teach a motor control circuit configured to delimit an operating current of the BDC electric motor to a time-varying current threshold value, the motor control circuit including:
a free-running current path, the free-running current path being connected in parallel to the electric motor, the free-running current path including a free-wheeling diode and a MOSFET power transistor having an integrated free-wheeling diode, and
a switch controller, the switch controller being configured to specify, in a time-varying manner, a switched-on time period (t ON) and a switched-off time period (t OFF) for the electric motor, wherein the switched-off time period is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value; 
a compressed air connection;

a first pneumatic connection between the compressed air supply line and the compressed air connection, the first pneumatic connection including an air dryer and a separating valve; and
a second pneumatic connection between the compressed air connection and the ventilation connection.
Cosan teaches (Figures 3-6) a motor control circuit (18) configured to delimit an operating current of the BDC electric motor (16) to a time-varying current threshold value (col. 4 lines 31-49), the motor control circuit including:
a free-running current path (Fig. 3-6), the free-running current path being connected in parallel to the electric motor (col. 4 lines 31-49), the free-running current path (col. 4 lines 31-49) including a free-wheeling diode (D3) and a MOSFET power transistor (S4) having an integrated free-wheeling diode (D4; col. 4 lines 31-49), and 
a switch controller (18), the switch controller being configured to specify, in a time-varying manner (col 3 line 63 – col 4 line 12 and col 4 lines 31-67), a switched-on time period (t_ON) (col. 4 lines 31-49) and a switched-off time period (t_OFF) (col. 4 lines 31-49) for the electric motor (16), wherein the switched-off time period is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value (col 3 line 63 – col 4 line 12 and col 4 lines 31-67).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by King with that taught by Cosan to minimize the current drawn by the motor during starting (see Cosan, see col 1 lines 13-14).
King in view of Cosan does not explicitly teach a compressed air connection,

a second pneumatic connection between the compressed air connection (2) and the ventilation connection.
However, Yamanaka teaches (Figures 1-6) a compressed air connection (Fig. 6; para 25),
a ventilation connection (12B) to the environment (para 25),a first pneumatic connection between the compressed air supply line and the compressed air connection (25), the first pneumatic connection including an air dryer (22, para 32) and a separating valve (27, para 38); and
a second pneumatic connection between the compressed air connection (25A) and the ventilation connection (Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by King with that taught by Cosan further with that taught by Yamanaka to supply clean air (see Yamanaka, para 45).

Re claim 22, King in view of Cosan in view of Yamanaka teaches a pneumatic system, comprising: the compressed air supply system as claimed in claim 21; 
a distributing arrangement, at least one branch line (see Yamanaka; 25) that is connected in a pneumatic manner to the distributing arrangement (see Yamanaka; Fig. 6); a bellows and/or a storage device (see Yamanaka; para 87), and a directional control valve (see Yamanaka; 29) that is arranged upstream of the bellows and/or ef-the storage device (see Yamanaka; para 50), wherein the pneumatic system is an air suspension system (see Yamanaka; para 86).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                           
/KAWING CHAN/Primary Examiner, Art Unit 2846